Citation Nr: 1523809	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction in compensation payment to the 20 percent rate, effective March 1, 1999, was proper.

(The issue of entitlement to waiver of recovery of an overpayment of VA benefits to the amount of $amount of $352,320.40 is addressed in a separate document.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reduced the Veteran's compensation payment to the 20 percent rate, effective March 1, 1999.

The issue of whether clear and unmistakable error was committed in an August 1972 rating decision that granted service connection for cervical laminectomy and assigned a 20 percent disability rating, effective July 1, 1972 was raised by the record in a November 2012 statement.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In a November 2012 statement, following issuance of the January 2012 RO decision, the Veteran expressed disagreement with the decision to reduce his compensation payment.  The statement is accepted as a timely notice of disagreement with the January 2012 RO decision.  Before the Board can consider the claim on appeal, however, it required to remand it for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a statement of the case with respect to the issue of whether the reduction in compensation payment to the 20 percent rate, effective March 1, 1999, was proper. 

2.  Only if a timely substantive appeal is received, should this issue be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

